This case comes before us in the nature of an appeal from a writ granted by the district court of Clay County in which that court reduced the amount of bond demanded of appellant under a charge of murder from $10,000.00, fixed by a justice of the peace, to the sum of $7,500.00, with this amount, so demanded, relator was dissatisfied and prosecutes this appeal.
Relator seems to be properly presented under an indictment charging the unlawful killing of W. A. Landrum with his malice.
The statement of facts herein, other than that which consists of the indictment and answer of the sheriff, is wholly in a question and answer form and, as such, cannot be considered by us. See Hill v. State, 55 S.W.2d 835; Turman v. State,60 S.W.2d 231; Henry v. State, 111 S.W.2d 722. *Page 502 
In an absence of such statement of facts there is nothing presented to show the excessiveness of bail demanded herein by relator, nor any inability to give the amount of bail fixed by the trial court.
The judgment is therefore affirmed.